—Order, Supreme Court, New York County (Edward Lehner, J.), entered December 30, 1994, which, insofar as appeal-able, denied plaintiff’s motion to renew prior orders, same court and Justice, dismissing the complaint as against defendants-respondents for want of prosecution and denying a first motion to renew such dismissal, unanimously affirmed, without costs.
Plaintiff’s excuse for failing to comply with defendants’ 90-day demand and then for failing to offer an excuse for such noncompliance on his first motion to renew or reargue — that he was incarcerated at all relevant times and did not want to reveal that fact for fear of prejudicing his position in settlement negotiations — is of dubious validity with respect to the original motion to dismiss and of no validity with respect to plaintiff’s first motion to renew. Concur — Milonas, J. P., Wallach, Ross and Mazzarelli, JJ.